PONDER, Judge,
concurring.
Under the “Evaluation of Bid” in the bid documents, I find it entirely possible for the state to take the position it does, that the inconsistency of the unit bids of sub-paragraph d is immaterial unless the Commissioner of Administration finds that “the bidder cannot successfully fulfill the contract ...,” and that subparagraphs a, b, c and d are put in parallel and equal positions. My quarrel is with the legality of the Commissioner of Administration being given unbridled discretion, that could so easily be subject to misuse. I believe that such plenary powers are violative of the express purposes of the public bid and contract laws. I would invalidate any bids taken by the exercise of such power.
I therefore concur in the result of invalidation of all bids herein.